             Case 1:19-cv-07933 Document 1 Filed 08/23/19 Page 1 of 13



KILPATRICK TOWNSEND & STOCKTON LLP
Robert Potter (RP 5757)
The Grace Building
1114 Avenue of the Americas
New York, New York 10036
Telephone: (212) 775-8733
Facsimile: (212) 775-8816
rpotter@kilpatricktownsend.com

Attorneys for Plaintiffs

                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



 TOMMY BAHAMA GROUP, INC. and TOMMY
 BAHAMA GLOBAL SOURCING LIMITED,
                                                          Case No. __________________
                           Plaintiffs,

                v.                                        COMPLAINT

 TREBBIANNO, LLC, D/B/A SHOWROOM 35,

                           Defendant.



       Tommy Bahama Group, Inc. and Tommy Bahama Global Sourcing Limited

(collectively, “Tommy Bahama”) for their complaint against Trebbianno, LLC, d/b/a

Showroom 35 (“Defendant”) allege as follows:

                                     NATURE OF THE ACTION

       1.      Tommy Bahama is the exclusive owner of the trademarks associated with the

famous TOMMY BAHAMA brand, known for the “island life” experience offered through its

upscale men’s and women’s clothing and accessories, home furnishings, beach accessories,

restaurants, and other popular goods and services.

       2.      In 2016, Tommy Bahama granted to Defendant an exclusive license to

manufacture, advertise, promote, sell, offer for sale and distribute certain TOMMY BAHAMA
               Case 1:19-cv-07933 Document 1 Filed 08/23/19 Page 2 of 13



branded handbags, small leather goods and related products in the United States and certain

foreign countries. In exchange, Defendant agreed to pay specified royalties to Tommy

Bahama, including certain guaranteed minimum royalties. Defendant breached these

obligations.

       3.       Approximately three months ago, while owing more than $50,000 in unpaid

royalties, Defendant stopped making payments to (or communicating with) Tommy Bahama

altogether. Accordingly, Tommy Bahama was forced to terminate the parties’ license

agreement.

       4.       Defendant subsequently failed to perform certain obligations triggered by

Tommy Bahama’s termination of the agreement.

       5.       Accordingly, Tommy Bahama seeks (a) recovery of the amounts owed to it by

Defendant pursuant to the parties’ license agreement; (b) permanent injunctive relief against

Defendant’s use of the TOMMY BAHAMA trademarks and related designs; and (c) an award

of compensatory damages including associated attorneys’ fees.

                                         THE PARTIES

       6.       Plaintiff Tommy Bahama Group, Inc. is a Delaware corporation with a principal

place of business at 999 Peachtree Street NE, Suite 688, Atlanta, GA, 30309. Tommy Bahama

Group, Inc. owns certain intellectual property rights associated with the TOMMY BAHAMA

brand, including the TOMMY BAHAMA trademarks at issue in this action.

       7.       Plaintiff Tommy Bahama Global Sourcing Limited is a Hong Kong private

limited company with a principal place of business at Unit 1001, 10/F, Goldin Financial Global

Centre, 17 Kai Cheung Rd., Kowloon Bay, Hong Kong.




                                                2
              Case 1:19-cv-07933 Document 1 Filed 08/23/19 Page 3 of 13



        8.      On information and belief, Defendant Trebbianno, LLC is and at all relevant

times was a New York limited liability company doing business as “Showroom 35,” with a

principal place of business at 19 West 34th Street, 7th Floor, New York, NY 10001. On

information and belief, Defendant does business in this judicial district, including by offering

for sale and selling products under the TOMMY BAHAMA trademarks.

                                   JURISDICTION AND VENUE

        9.      This Court possesses subject matter jurisdiction under 28 U.S.C. § 1332(a)

because the parties are citizens of different states and/or subjects of foreign states and the

matter in controversy exceeds the sum of $75,000, exclusive of interest and costs.

        10.     The Court possesses personal jurisdiction over Defendant because it is a

business registered in New York, domiciled in the Southern District of New York, and

regularly transacts business within the state of New York. Moreover, Defendant has consented

by contract to be subject to the jurisdiction of this Court.

        11.     Venue is proper in this Court because a substantial part of the acts or omissions

giving rise to Tommy Bahama’s claims occurred in this judicial district. Further, venue is also

proper in this district because the parties have specified in the contract at issue that all disputes

arising out of it shall be adjudicated in this district.

                      FACTS COMMON TO ALL CLAIMS FOR RELIEF

A.      Tommy Bahama and the Famous TOMMY BAHAMA Brand

        12.     Since at least as early as 1993, Tommy Bahama has continuously and

exclusively used marks comprised of or featuring the words TOMMY BAHAMA in connection

with its upscale, island-inspired apparel and related accessories. Over the years, the TOMMY

BAHAMA brand has expanded to include a “lifestyle” line of accessories and related goods,


                                                    3
             Case 1:19-cv-07933 Document 1 Filed 08/23/19 Page 4 of 13



including but not limited to footwear, swimwear, watches, wallets, bedding, fragrances,

personal care products, and home furnishings.

       13.       Today there are more than 150 TOMMY BAHAMA retail stores offering

apparel, accessories, and home furnishings throughout the United States, with more than 20

other stores around the globe. Tommy Bahama also operates a highly-trafficked retail website

at tommybahama.com, as well as 17 TOMMY BAHAMA restaurant-retail locations in the

United States.

       14.       Tommy Bahama also employs a network of independent sales representatives

who are authorized to sell TOMMY BAHAMA apparel, accessories, and home furnishings to

various other retail outlets and corporate accounts, including upscale department stores such as

Dillards, Macy’s, Von Maur, Lord & Taylor and Nordstrom.

       15.       Tommy Bahama licenses certain of its marks to a select group of licensees to

design, manufacture, and distribute certain types of goods under the TOMMY BAHAMA

brand. Tommy Bahama exercises strict quality control over licensed products sold under its

TOMMY BAHAMA marks and relies heavily on the good faith and diligent efforts of its

licensees to generate sales and preserve the valuable goodwill and reputation of the TOMMY

BAHAMA brand.

       16.       Tommy Bahama’s net sales of TOMMY BAHAMA branded goods and services

are more than $600 million annually. Tommy Bahama has invested tens of millions of dollars

promoting and marketing the goods and services offered under the TOMMY BAHAMA marks,

including through print, video, and online advertising, and these goods and services

consequently have received an enormous amount of publicity in the United States and




                                                4
             Case 1:19-cv-07933 Document 1 Filed 08/23/19 Page 5 of 13



throughout the world. As a result, goods and services sold in connection with the TOMMY

BAHAMA marks are recognized worldwide as being associated with Tommy Bahama.

       17.     Through its continuous, substantially exclusive, and lengthy use of its TOMMY

BAHAMA marks, and as a result of Tommy Bahama’s extensive advertising, promotion,

distribution, and sale of goods and services under the marks, Tommy Bahama has developed

enormous goodwill, value and recognition in those marks. In the minds of consumers, the

TOMMY BAHAMA marks symbolize a line of upscale products and services of the highest

quality. The marks also identify and distinguish Tommy Bahama as the single source of those

products and services.

       18.     In addition to its valuable common-law rights in the TOMMY BAHAMA

marks, Tommy Bahama owns numerous U.S. trademark registrations for those marks for

various goods and services, including without limitation Reg. No. 3,198,912 for TOMMY

BAHAMA (stylized) and Design for goods including hats, clothing, and shoes; Reg. No.

3,463,895 for TOMMY BAHAMA for goods including overnight bags, tote bags, and travel

bags; Reg. No. 4,621,818 for TOMMY BAHAMA for goods including cases for mobile phones

and laptop computers; and Reg. No. 5,270,424 for TOMMY BAHAMA for goods including

belts, jackets, and swimwear. True and correct copies of the registration certificates for the

cited registrations from the U.S. Patent and Trademark Office are attached as Exhibit 1.

B.     The Trademark License Agreement Breached By Defendant

       19.     On March 4, 2016, Tommy Bahama entered into a trademark license agreement

with Defendant, which was later amended by letter dated July 19, 2018 (collectively, “License

Agreement”). A true and correct copy of the License Agreement is attached as Exhibit 2, and a

true and correct copy of the July 19, 2018 letter amendment is attached as Exhibit 3, both

incorporated herein by reference.
                                                5
                 Case 1:19-cv-07933 Document 1 Filed 08/23/19 Page 6 of 13



           20.     The License Agreement gave Defendant a license to use the TOMMY

BAHAMA trademark (in standard characters and a stylized script) during the term of the

agreement in the U.S. and certain other countries, “solely on or in connection with the

manufacture, advertising, promotion, sales, offering for sale, and distribution of [women’s

handbags, other types of women’s bags, and certain women’s accessories] and related

promotional and packaging material.” (Ex. 2, ¶ 2.1.)1

           21.     The License Agreement is governed by the laws of the state of New York (Id.,¶

25.1.) and the parties agreed that any action relating to it shall be instituted in the United States

District Court for the Southern District of New York or any of the courts of the state of New

York. (Id.,¶ 25.2.)

C.         Pertinent Terms of the License Agreement

           22.     In consideration for the license to use the TOMMY BAHAMA marks,

Defendant agreed, among other things, that it would pay to Tommy Bahama: (a) a certain

Guaranteed Royalty for each year of the Contract Term as a non-refundable advance towards

amounts due as Earned Royalty for sales of Licensed Products, paid in four equal installments

yearly on or before the first day of each Contract Quarter commencing during that Contract

Year; and (b) an Earned Royalty on Net Sales for all Licensed Products sold by Defendant

during each Contract Year of the Contract Term, payable within thirty (30) days following the

conclusion of each Contract Quarter. (Id., ¶¶ 8.1 - 8.2; Exhibits F-G.) Defendant also agreed

to spend a certain amount for National Advertising and Marketing Spend for each of the

Contract Years, of no less than the greater of (i) a specified monetary sum or (ii) a specified

percentage of Net Sales. (Id., ¶¶ 10.1 – 10.4; Exhibit H.)



1
    Capitalized terms not defined herein have the meaning ascribed to them in the Trademark License Agreement.
                                                         6
                 Case 1:19-cv-07933 Document 1 Filed 08/23/19 Page 7 of 13



        23.       Paragraph 10.4 of the License Agreement provides that if Defendant fails to

spend the required sum for National Advertising and Marketing Support during any Contract

Year, “an amount equal to such deficiency shall be promptly paid to [Tommy Bahama] as an

additional royalty, not creditable against Guaranteed Royalties, unless otherwise agreed to by

[Tommy Bahama].” (Id., ¶ 10.4.)

        24.       Pursuant to paragraph 17.3 of the License Agreement, “[i]n addition to any other

remedy available to [Tommy Bahama], if any payment due under this Agreement is delayed for

any reason,” Defendant shall pay Tommy Bahama interest “at a per annum rate equal to (a) the

Prime Rate plus two percent (2%) per annum, or (b) the maximum interest rate permissible

under law, whichever is less.” (Id., ¶ 17.3.) Defendant’s obligation to pay interest “shall

accrue and be payable on such unpaid principal amounts from and after the date on which the

same became due.” Id.

        25.       Paragraph 20.1 of the License Agreement permits Tommy Bahama to terminate

the License Agreement following, among other things, Defendant’s default of any of its

payment obligations that were not cured within five business days following written notice.

(Id., ¶ 20.1.)

        26.       Paragraph 20.9 of the License Agreement provides that in the event of

termination or a breach by Defendant, Defendant must pay Tommy Bahama any royalties then

owed to it pursuant to the License Agreement, as well as “the total Guaranteed Royalty

Amounts remaining unpaid, if any, for the balance of the Contract Term,” as well as “any other

actual damages [Tommy Bahama] may have suffered on account of such termination or the acts

or omissions from which termination resulted.” (Id., ¶ 20.9.)




                                                  7
             Case 1:19-cv-07933 Document 1 Filed 08/23/19 Page 8 of 13



D.     Defendant’s Breaches of the License Agreement and Tommy Bahama’s
       Termination Thereof

       27.     On multiple occasions during the first three years of the Contract Term,

Defendant was late in making payments due to Tommy Bahama under the License Agreement.

Defendant typically cured these situations after Tommy Bahama put it on written notice.

       28.     The fourth and final Contract Year commenced on February 1, 2019, to run

through January 31, 2020.

       29.     As amended by the parties’ July 19, 2018 letter amendment, the License

Agreement required Defendant to pay a Guaranteed Royalty during the fourth Contract Year

totaling $216,000, payable in four installments of $54,000 due on or before the first day of each

Contract Quarter. (Ex. 2, § 8.1; Ex. 3 (letter amendment).)

       30.     Despite this obligation, Defendant failed to pay the second $54,000 installment

due on or before the first day of the second Contract Quarter, May 1, 2019.

       31.     Accordingly, on June 12, 2019, Tommy Bahama sent Defendant a written notice

of default of the License Agreement, informing Defendant that it owed $54,000 in past due

royalties, not including interest payable pursuant to paragraph 17.3 of the License Agreement,

and reminding Defendant that Tommy Bahama would have the right to terminate the License

Agreement if Defendant failed to cure the default within five business days of receiving the

notice. A true and correct copy of the June 12 first notice is attached as Exhibit 4 and

incorporated herein by reference.

       32.     Defendant failed to cure its default within five business days. Tommy Bahama

sent Defendant a second notice of default on July 2, 2019, again advising Defendant that it

owed Tommy Bahama $54,000 in past due royalties. A true and correct copy of the July 2

second notice is attached as Exhibit 5 and incorporated herein by reference.


                                                8
                 Case 1:19-cv-07933 Document 1 Filed 08/23/19 Page 9 of 13



           33.     Still, Defendant failed to cure its default. Accordingly, by letter dated July 24,

2019 Tommy Bahama terminated the License Agreement. A true and correct copy of the July

24 notice of termination is attached as Exhibit 6 and incorporated herein by reference.

           34.     The termination notice demanded immediate payment of no less than the

$162,000 in royalties, which includes the past due Guaranteed Royalty of $54,000 for the

second Contract Quarter of this Contract Year, and the now-due additional Guaranteed

Royalties of $54,000 each for the third and fourth quarters as well. (Ex. 6) Further, the

termination notice reminded Defendant that “as a result of the termination of the License

Agreement, [Defendant] has no further right to use any of the TOMMY BAHAMA Marks or

Design Rights, including without limitation any right to sell or liquidate any remaining

Licensed Products (including in respect of the Sell-Off Period, which right is expressly

conditioned on [Defendant] not being in breach of any payment obligations under the License

Agreement) or to represent any association between [Defendant] and the Tommy Bahama®

brand.” (Id.)

           35.     To date, Defendant has not cured its defaults under the License Agreement or

paid anything to Tommy Bahama towards the outstanding amounts owed, nor has it even

responded to the termination notice sent in July or the preceding default notices.

           36.     Accordingly, Defendant owes Tommy Bahama more than $262,000 plus

interest,2 which includes: (a) $162,000 for the unpaid Guaranteed Royalty owed for the fourth

and final Contract Year (for the second, third, and fourth Contract Quarters), pursuant to

paragraph 20.9 of the License Agreement and the July 19, 2018 letter amendment; (b) $100,000

for the additional royalty imposed for Defendant’s failure to contribute the required National



2
    In accordance with paragraph 17.3 of the License Agreement.
                                                        9
             Case 1:19-cv-07933 Document 1 Filed 08/23/19 Page 10 of 13



Advertising and Marketing Support during the fourth Contract Year, pursuant to paragraph 10.4

of the License Agreement; and (c) Tommy Bahama’s actual damages, including associated

administrative and legal fees incurred in pursuing this matter, in an amount to be determined at

trial, pursuant to paragraph 20.9 of the License Agreement.

                     FIRST CLAIM FOR RELIEF
                      BREACH OF CONTRACT:
       GUARANTEED ROYALTY DUE UNDER THE LICENSE AGREEMENT

       37.     Tommy Bahama repeats and re-alleges each and every allegation set forth in the

paragraphs above, and incorporates them herein by reference.

       38.     Tommy Bahama and Defendant are parties to the valid and enforceable License

Agreement.

       39.     Tommy Bahama has fully performed and discharged all of its duties under the

License Agreement.

       40.     Defendant failed to pay the Guaranteed Royalty due under the License

Agreement for the second quarter of the fourth Contract Year in the amount of $54,000.

       41.     Defendant was provided notice of this breach of the License Agreement and

given an opportunity to cure the breach by letters dated June 12, 2019 and July 2, 2019.

       42.     Defendant did not cure its breach of the License Agreement.

       43.     Defendant still has not cured its breach, nor paid the additional royalties owed

due to Tommy Bahama’s termination of the License Agreement. (See Ex. 2, §§ 20.5, 20.8.)

       44.     Accordingly, Defendant owes Tommy Bahama $162,000 plus interest, per the

terms of the License Agreement, reflecting the Guaranteed Royalty amounts remaining unpaid

for the balance of the Contract Term. (See id., ¶ 20.9.)

       45.     Additionally, Defendant owes Tommy Bahama the amount of actual damages

Tommy Bahama has suffered on account of Defendant’s breach, including, without limitation,

                                               10
             Case 1:19-cv-07933 Document 1 Filed 08/23/19 Page 11 of 13



Tommy Bahama’s administrative and legal fees and costs incurred in attempting to recover the

monies owed from Defendant and enforcing the License Agreement, in an amount to be

determined at trial. (See id.)

       46.     Tommy Bahama has suffered damages as a result of Defendant’s breach,

including, without limitation, royalties and fees due under the License Agreement.

                    SECOND CLAIM FOR RELIEF
                      BREACH OF CONTRACT:
   ROYALTY DUE FOR FAILURE TO CONTRIBUTE NATIONAL ADVERTISING
      AND MARKETING SUPPORT REQUIRED UNDER THE AGREEMENT

       47.     Tommy Bahama repeats and re-alleges each and every allegation set forth in the

paragraphs above, and incorporates them herein by reference.

       48.     Tommy Bahama and Defendant are parties to the valid and enforceable License

Agreement.

       49.     Tommy Bahama has fully performed and discharged all of its duties under the

License Agreement.

       50.     Defendant failed to meet the spending requirements for National Advertising

and Marketing Support for the fourth Contract Year, as detailed in the License Agreement.

Accordingly, Defendant owes to Tommy Bahama $100,000 plus interest, as an additional

royalty in an amount equal to Defendant’s spending deficiency. (See Ex. 2, § 10.4).

       51.     Additionally, Defendant owes Tommy Bahama the amount of actual damages

Tommy Bahama has suffered on account of Defendant’s breach, including without limitation,

Tommy Bahama’s administrative and legal fees and costs incurred in attempting to recover the

monies owed from Defendant and enforcing the License Agreement, in an amount to be

determined at trial.




                                              11
             Case 1:19-cv-07933 Document 1 Filed 08/23/19 Page 12 of 13



       52.     Tommy Bahama has suffered damages as a result of Defendant’s breach,

including, without limitation, royalties and fees due under the License Agreement.

                                    PRAYER FOR RELIEF

       WHEREFORE, Tommy Bahama requests that the Court enter judgment against

Defendant as follows:


       1.      Declaring that Defendant has breached the parties’ License Agreement;

       2.      Awarding Tommy Bahama all past due and/or other amounts owed under the

License Agreement, in an amount to be proven at trial, but not less than $262,000 plus all

accrued unpaid interest under the terms of the License Agreement, through the date of entry of

judgment;

       3.      Awarding Tommy Bahama its actual damages suffered on account of

termination of the License Agreement and Defendant’s breaches from which the termination

resulted, including without limitation Tommy Bahama’s administrative and legal fees and

expenses incurred in attempting to collect Defendant’s outstanding amounts owed and in

enforcing the License Agreement, in an amount to be proven at trial, as provided in the License

Agreement (Ex. 2, § 20.9);

       4.      Awarding Tommy Bahama prejudgment interest and penalties to the maximum

amount recoverable by law;

       5.      Permanently enjoining and restraining Defendant, its officers, agents, servants,

employees, attorneys, and all persons acting in concert or participation with it, from using the

TOMMY BAHAMA marks in any manner whatsoever, including, without limitation, in the

design, manufacture, advertising, offering for sale, sale, and distribution of products;




                                                12
            Case 1:19-cv-07933 Document 1 Filed 08/23/19 Page 13 of 13



       6.      Ordering Defendant immediately to return to Tommy Bahama any and all labels

and promotional and packaging material bearing the TOMMY BAHAMA marks from any of

the Licensed Products remaining in its inventory, as provided in the License Agreement (Ex. 2,

§ 20.4);

       7.      Ordering Defendant to immediately return to Tommy Bahama any and all

documents embodying Tommy Bahama’s Confidential Information, as provided in the License

Agreement (Ex. 2, § 20.6);

       8.      Ordering Defendant to provide Tommy Bahama with a statement indicating the

number and description of Licensed Products which it possesses in inventory, or is in the

process of manufacturing; and

       9.      Granting Tommy Bahama such other and further relief as the Court may deem

just and proper.

                                 DEMAND FOR JURY TRIAL

       Tommy Bahama respectfully demands a trial by jury on all claims and issues so triable.


DATED: August 23, 2019                   Respectfully submitted,

                                         KILPATRICK TOWNSEND & STOCKTON LLP



                                         By: /s/ Robert Potter
                                             Robert Potter (RP 5757)
                                             rpotter@kilpatricktownsend.com
                                             The Grace Building
                                             1114 Avenue of the Americas
                                             New York, New York 10036
                                             Telephone: (212) 775-8733
                                             Facsimile: (212) 775-8816

                                              Attorneys for Plaintiffs




                                              13
